Exhibit 99.2 UNITED STATES DEPARTMENT OF JUSTICE OFFICE OF THE UNITED STATES TRUSTEE SOUTHERN DISTRICT OF CALIFORNIA In Re: IMPERIAL CAPITAL BANCORP, INC., a Delaware corporation Debtor(s). CHAPTER 11 (BUSINESS) CASE NO. 3:09-bk-19431 OPERATING REPORT NO. 26 FOR THE MONTH ENDING: JANUARY 2012 I. CASH RECEIPTS AND DISBURSEMENTS A.1 (BANK OF AMERICA GENERAL ACCOUNT) 1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 2. LESS:TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 3. BEGINNING BALANCE: $ 4. RECEIPTS DURING CURRENT PERIOD: ACCOUNTS RECEIVABLE - PRE-FILING $ ACCOUNTS RECEIVABLE - POST-FILING $ GENERAL SALES $ OTHER (SPECIFY) Payments on residual interests $ OTHER** (SPECIFY) Refunds $ TOTAL RECEIPTS THIS PERIOD: $ 5. BALANCE: $ 6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD TRANSFERS TO OTHER DIP ACCOUNTS $ DISBURSEMENTS $ TOTAL DISBURSEMENTS THIS PERIOD***: $ 7. ENDING BALANCE: $ 8. GENERAL ACCOUNT NUMBER DEPOSITORY NAME AND LOCATION Bank of America, 1655 Grant Street Bldg A, 10thFloor, Concord, CA 94520-2445 1 TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD DATE CHECK NUMBER PAYEE PURPOSE AMOUNT TOTAL DISBURSEMENTS THIS PERIOD $ 0.00 Add additional pages as necessary to include all disbursements. 2 GENERAL ACCOUNT BANK RECONCILIATION* Balance per bank statement dated:01/31/12 $ Plus deposits in transit (a): Deposit Date Deposit Amount $ $ $ Total deposits in transit Less outstanding checks (a): Check Number Check Date Check Amount Total outstanding checks <0.00> Bank statement adjustments** Adjusted bank balance $ * It is acceptable to attach lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form. **Please attach a detailed explanation of any bank statement adjustment. 3 I. CASH RECEIPTS AND DISBURSEMENTS A.2 (TORREY PINES BANK ACCOUNT) 1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 2. LESS:TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 3. BEGINNING BALANCE: $ 4. RECEIPTS DURING CURRENT PERIOD: ACCOUNTS RECEIVABLE - PRE-FILING $ ACCOUNTS RECEIVABLE - POST-FILING $ GENERAL SALES $ OTHER (SPECIFY) Payments on residual interests $ OTHER (SPECIFY) Account refunds $ OTHER (SPECIFY) Transfer frommoney marketaccount $ TOTAL RECEIPTS THIS PERIOD: $ 5. BALANCE: $ 6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD TRANSFERS TO OTHER DIP ACCOUNTS $ DISBURSEMENTS $ TOTAL DISBURSEMENTS THIS PERIOD: $ 7. ENDING BALANCE: $ 8. GENERAL ACCOUNT NUMBER DEPOSITORY NAME AND LOCATION Torrey Pines Bank, 4350 Executive Drive, Suite 130, San Diego, CA92121 4 TOTAL DISBURSEMENTS FROMGENERAL ACCOUNT FOR CURRENT PERIOD DATE CHECK NUMBER PAYEE PURPOSE AMOUNT 01/04/12 Mary Jane Mulson Janitorial services 01/03/12 Ace Parking Management Parking services 01/03/12 UPS Postage 01/05/12 Time Warner Cable Internet services 01/09/12 Mellon Investor Services Stock transfer agent 01/03/12 888 Prospect LJ, LLC Office rent 01/06/12 CT Corporation Service of process 01/04/12 Verizon Wireless Telephone services 01/05/12 Akin Gump Strauss Hauer & Feld Legal fees 01/09/12 Stutman, Treister & Glatt Legal fees 01/03/12 Ernst & Young Auditing services 01/05/12 Silver, Freedman & Taff Legal fees 01/09/12 Freedom Voice Telephone services 01/09/12 FTI Consulting Auditing services 01/05/12 Public Storage Storage services 01/23/12 Takeo Sasaki Consulting - accounting services 01/30/12 Mary Jane Mulson
